DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed August 11, 2021 have been fully considered but they are not persuasive. Amendments to the current set of claims, specifically “returning a portion of the underflow directly to the first bioreactor” as in independent Claims 1 & 11, have changed the scope of the claimed invention, resulting in a new grounds of prior art rejection.
On page 7 of the Remarks section as indicated by the page number at the bottom of each page, Applicant argues that the previous objections and 112 rejections have been addressed via amendments.  The Examiner has withdrawn the previous objections and 112 rejections as a result.  However, the Examiner also notes that new objections and 112 rejections have been made on the claims as a result of new amendments made.
On pages 8-9, Applicant argues that previously used prior art reference Conner et al., (“Conner”, US 2011/0005284), does not disclose “returning a portion of the underflow directly to the first bioreactor” as presently claimed in independent Claims 1 & 11.  The Examiner notes that while Conner does not disclose this limitation, newly found primary reference Tiemeyer, (US 2006/0249451), discloses this limitation instead.  As a result, the Examiner finds Applicant’s remark here moot/unpersuasive.
Claim Objections
Claim 8 is objected to because of the following informalities: the limitations “a liquid-solid separation unit”, “water”, “a first portion’, and ‘an underflow” on lines 2-3 should be rewritten using “the” or “said” in place of “a” to better reflect the earlier recitations of these limitations as in Claim 1.  Appropriate correction is required.
Claims 22 & 25 are objected to because of the following informalities:  the article “a” is missing from the limitations “granular media filtration unit”, “dissolved air flotation unit”, “ballast is flocculation clarification unit”, “ballasted flocculation sedimentation unit”..  Appropriate correction is required.
Claims 22 & 25 are objected to because of the following informalities:  the limitation “ballast is flocculation clarification unit” is misspelled with “ballast is” instead of “ballasted”. Appropriate correction is required.
Claim 22 is objected to because of the following informalities: the limitations “a liquid-solid separation unit”, “water”, “a first portion’, and ‘an underflow” on lines 1-2 should be rewritten using “the” or “said” in place of “a” to better reflect the earlier recitations of these limitations as in Claim 1.  Appropriate correction is required.
Claims 23 & 26 are objected to because of the following informalities:  each claim has a comma at the end of the claim instead of a period.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities: the limitations “a first portion” and ‘an underflow” on lines 1-2 should be rewritten using “the” or “said” in place of “a” to better reflect the earlier recitations of these limitations as in Claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites the limitation “lignocellulosic materials” when the instant Specification lists either “powdered lignocellulosic materials” or “lignocellulosic particles”, indicating that “lignocellulosic materials” is broader than what is supported in the instant Specification, because it is not restricted to either “particles” or “powdered” form, and thus introduces new matter.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 8, 22, 25 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a portion of the underflow” on lines 9-10 of the claim.  It is not clear if this limitation is the same limitation as “a portion of the underflow” earlier recited on line 9, or if this is a different ‘portion’ of the underflow.  Examiner interprets it to be different.
Claim 8 recites the limitation “water”, “a first portion” and “an underflow” again on lines 3-4 of the claim.  It is not clear if these limitations are the same limitations as “water”, “a first portion” and “an underflow” as previously recited earlier in the claim or in Claim 1, or if these are different, separate limitations of “water”, “first portion” and “underflow”.  Examiner interprets them to be the same.
Claim 22 recites the limitation “water”, “a first portion” and “an underflow” again on line 3 of the claim.  It is not clear if these limitations are the same limitations as “water”, “a first portion” and “an underflow” as previously recited earlier in the claim or in Claim 1, or if these are different, separate limitations of “water”, “first portion” and “underflow”.  Examiner interprets them to be the same.
Claim 25 recites the limitations “water”, “a first portion” and “an underflow” again on lines 2-3 of the claim.  It is not clear if these limitations are the same limitations as “water”, “a first portion” and “an underflow” as previously recited earlier in the claim or in Claim 1, or if these are different, separate limitations of “water”, “first portion” and “underflow”.  Examiner interprets them to be the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-3, 6, 8-13, 17, 18, & 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiemeyer, (US 2006/0249451), in view of Conner et al., (“Conner”, US 2011/0005284).
Claims 1-3, 6, 8-10 & 21-23 is directed to a method of treating contaminated water, a method type invention group.
Regarding Claims 1-3, 6, 8-10 & 21-23, Tiemeyer discloses a method of treating contaminated water, (See Abstract and paragraph [0001]), the method comprising: 
(a) adding a first bioreactor influent and a mobile biofilm to a first bioreactor, (Stream 11 and Powder 12 to Bioreactor 13, See Figure 1, and See paragraph [0015] & [0016]); 
(b) providing conditions suitable for the mobile biofilm to biochemically transform one or more contaminants in the first bioreactor influent to form a first bioreactor effluent comprising at least the mobile biofilm, water, and residual solid matter, (See paragraph [0016] & [0017]); 
(c) separating, in a liquid-solid separation unit, water from a first portion of the first bioreactor effluent to form an underflow, (Clarifier 14 and Streams 15/16, See Figure 1, and See paragraph [0015]); 
(d) returning a portion of the underflow directly to the first bioreactor, (Stream 15 from Clarifier 14 joins Stream 18 returning directly to Bioreactor 13, See Figure 1, and See paragraph [0015]), and flowing a portion of the underflow to a solid-solid separation unit, (Stream of Solids 16 from Clarifier 14 to Dewatering Station 17, See Figure 1, and See paragraph [0015]); 
(e) isolating, in the solid-solid separation unit, the portion of the underflow flowed to the solid-solid separation unit to form an isolated stream and a residual solids stream, (Solids Dewatering Station 17 separates solids/water into Stream 18 and Stream 20, See Figure 1, and See paragraph [0015]); and 
(f) returning the isolated stream to the first bioreactor, (Stream 18 joins Stream 15 combining to Stream 19 which is returned to Bioreactor 13, See Figure 1, and See paragraph [0015]).
Tiemeyer does not disclose isolating 50% to 100% of the mobile biofilm from the portion of the underflow flowed to the solid-solid separation unit to form an isolated stream that is an isolated mobile biofilm stream.
Conner discloses isolating 50% to 100% of the mobile biofilm from the portion of the underflow flowed to the solid-solid separation unit to form an isolated stream that is an isolated mobile biofilm stream, (Separation Subsystem 222, See Figure 2, and See paragraphs [0085] & [0087], Conner; “capable of preventing passage of substantially all of the adsorbent material 234 within about 70 to about 80 percent of its original dimension”; Examiner interprets this embodiment to anticipate the claimed range from about 70 to 100%).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Tiemeyer by incorporating isolating 50% to 100% of the mobile biofilm from the portion of the underflow flowed to the solid-solid separation unit to form an isolated stream that is an isolated mobile biofilm stream as in Conner so that the system is “capable of preventing passage of substantially all of the adsorbent material…in order to minimize the…loss of adsorbent material to wasting”, (See paragraph [0087], Conner).
Additional Disclosures Included:
Claim 2: The method of claim 1, wherein (a) further comprises adding suspended growth to the first bioreactor, (Kenaf 12 and Bioreactor 13, See Figure 1, and See paragraphs [0015] & [0016], Tiemeyer).
Claim 3: The method of claim 1, wherein the isolating is cyclonic isolating, (See paragraph [0085], Conner).
Claim 6: The method of claim 1, further comprising: disposing of the residual solids stream or subjecting the residual solids stream to further treatment, (Stream 20 to Solids Drying Process 21, See Figure 1, and See paragraph [0015], Tiemeyer).
Claim 8: The method of claim 1, wherein the separating, in a liquid- solid separation unit, water from a first portion of the first bioreactor effluent to form an underflow further comprises separating, in a sedimentation basis, water from a first portion of the first bioreactor effluent to form an underflow, (Clarifier 14 acts as sedimentation tank in separating Solids and Liquid, See Figure 1, and See paragraph [0015], Tiemeyer).
Claim 9: The method of claim 1, further comprising delivering the residual solids stream for disposal, (Stream 20 to Solids Drying Process 21 and to Storage 22, See Figure 1, and See paragraph [0015], Tiemeyer).
Claim 10: The method of claim 1, further comprising delivering the residual solids stream to a final treatment, (Stream 20 to Solids Drying Process 21, See Figure 1, and See paragraph [0015], Tiemeyer).
Claim 21: The method of claim 1, wherein the mobile biofilm includes lignocellulosic materials, sand, non-biodegradable bacterial materials, synthetic particulates or a biological granules, (Kenaf 12, See Figure 1, and See paragraph [0016] & [0013], Tiemeyer; Kenaf is a plant material that is lignocellulosic).
Claim 22: The method of claim 1, wherein the separating, in a liquid solid separation unit, water from a first portion of the bioreactor effluent to form an underflow includes separating water from a first portion of the bioreactor effluent to form an underflow in a membrane filtration unit, a clarification tank unit, a sedimentation tank unit, granular media filtration unit, dissolved air flotation unit, ballast is flocculation clarification unit, ballasted flocculation sedimentation unit, or a centrifuge, (Clarifier 14 separates Solids and Liquid, See Figure 1, and See paragraph [0015], Tiemeyer).
Claim 23: The method of claim 1, wherein the isolating, in the solid-solid separation unit, 50% to 100% of the mobile biofilm from the portion of the underflow flowed to the solid- solid separation unit includes isolating 50% to 100% of the mobile biofilm from the portion of the underflow flowed to the solid-solid separation unit, (Separation Subsystem 222, See Figure 2, and See paragraph [0087], Conner; “capable of preventing passage of substantially all of the adsorbent material 234 within about 70 to about 80 percent of its original dimension”; Examiner interprets this embodiment to anticipate the claimed range from about 70 to 100%), in a hydrocyclone, lamella plate settler, screen, sieve, sptizkasten, double cone classifier, elutriator, barbotage chamber or flotation chamber, (See paragraph [0085], Conner).
Regarding Claims 11-13, 17, 18 & 24-26, Tiemeyer discloses  a method of treating contaminated water, (See Abstract and paragraph [0001]), the method comprising: 
(a) adding a first bioreactor influent and a mobile biofilm to a first bioreactor, (Stream 11 and Powder 12 to Bioreactor 13, See Figure 1, and See paragraph [0015] & [0016]); 
(b) providing conditions suitable for the mobile biofilm to biochemically transform one or more contaminants in the first bioreactor influent to form a first bioreactor effluent comprising at least the mobile biofilm, water, and residual solid matter, (See paragraph [0016] & [0017]); 
(c) separating the water from a first portion of the first bioreactor effluent to form an underflow, (Clarifier 14 and Streams 15/16, See Figure 1, and See paragraph [0015]); 
(d) returning a first portion of the underflow directly to the first bioreactor, (Stream 15 from Clarifier 14 joins Stream 18 returning directly to Bioreactor 13, See Figure 1, and See paragraph [0015]); (d) isolating, (Solids Dewatering Station 17 separates solids/water into Stream 18 and Stream 20, See Figure 1, and See paragraph [0015]), a second portion of the underflow not returned to the first bioreactor, (Stream of Solids 16 from Clarifier 14 to Dewatering Station 17, See Figure 1, and See paragraph [0015]) to form an isolated stream and a residual solids stream, (Solids Dewatering Station 17 separates solids/water into Stream 18 and Stream 20, See Figure 1, and See paragraph [0015]); and 
(e) returning the isolated stream to the first bioreactor, (Stream 18 joins Stream 15 combining to Stream 19 which is returned to Bioreactor 13, See Figure 1, and See paragraph [0015]).
Tiemeyer does not disclose isolating 50% to 100% of the mobile biofilm to form an isolated stream that is an isolated mobile biofilm stream.
Conner discloses isolating 50% to 100% of the mobile biofilm to form an isolated stream that is an isolated mobile biofilm stream, (Separation Subsystem 222, See Figure 2, and See paragraphs [0085] & [0087], Conner; “capable of preventing passage of substantially all of the adsorbent material 234 within about 70 to about 80 percent of its original dimension”; Examiner interprets this embodiment to anticipate the claimed range from about 70 to 100%).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Tiemeyer by incorporating isolating 50% to 100% of the mobile biofilm form an isolated stream that is an isolated mobile biofilm stream as in Conner so that the system is “capable of preventing passage of substantially all of the adsorbent material…in order to minimize the…loss of adsorbent material to wasting”, (See paragraph [0087], Conner).
Additional Disclosures Included:
Claim 12: The method of claim 11, wherein (a) further comprises adding suspended growth to the first bioreactor, (Kenaf 12 and Bioreactor 13, See Figure 1, and See paragraphs [0015] & [0016], Tiemeyer).
Claim 13: The method of claim 11, wherein the isolating is cyclonic isolating, (See paragraph [0085], Conner).
Claim 17: The method of claim 11, further comprising directing the residual solids stream to a final treatment, (Stream 20 to Solids Drying Process 21, See Figure 1, and See paragraph [0015], Tiemeyer).
Claim 18: The method of claim 11, further comprising: directing the residual solids stream to disposal, (Stream 20 to Solids Drying Process 21 and to Storage 22, See Figure 1, and See paragraph [0015], Tiemeyer).
Claim 24: The method of claim 11, wherein the mobile biofilm includes lignocellulosic particles or biological granules, (Kenaf 12, See Figure 1, and See paragraph [0016] & [0013], Tiemeyer; Kenaf is a plant material that is lignocellulosic).
Claim 25: The method of claim 11, wherein the separating the water from a first portion of the first bioreactor effluent to form an underflow includes separating water from a first portion of the bioreactor effluent to form an underflow in a membrane filtration unit, a clarification tank unit, a sedimentation tank unit, granular media filtration unit, dissolved air flotation unit, ballast is flocculation clarification unit, ballasted flocculation sedimentation unit, or a centrifuge, (Clarifier 14 separates Solids and Liquid, See Figure 1, and See paragraph [0015], Tiemeyer).
Claim 26: The method of claim 11, wherein the isolating 50% to 100% of the mobile biofilm from the second portion of the underflow not returned to the first bioreactor includes isolating 50% to 100% of the mobile biofilm from the second portion of the underflow not returned to the first bioreactor, (Separation Subsystem 222, See Figure 2, and See paragraph [0087], Conner; “capable of preventing passage of substantially all of the adsorbent material 234 within about 70 to about 80 percent of its original dimension”; Examiner interprets this embodiment to anticipate the claimed range from about 70 to 100%), in a hydrocyclone, lamella plate settler, screen, sieve, sptizkasten, double cone classifier, elutriator, barbotage chamber or flotation chamber, (See paragraph [0085], Conner).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779